UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1160


HENRY LEWIS ASTROP,

                Plaintiff – Appellant,

          v.

VIRGINIA DEPARTMENT OF MOTOR VEHICLES, South Hill Division,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:13-cv-00010-JRS)


Submitted:   June 25, 2013                    Decided:   July 3, 2013


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Lewis Astrop, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Henry Lewis Astrop appeals the district court’s order

dismissing    his    civil   action      as   frivolous   and   for    failure   to

state   a   claim.      We    have      reviewed   the    record   and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Astrop v. VA Dep’t of Motor Vehicles,

No. 3:13-cv-00010-JRS (E.D. Va. Jan. 22, 2013).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the    materials   before     this     court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2